United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Jose, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2311
Issued: September 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 15, 2010 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ (OWCP) decision dated July 22, 2010. Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established total disability as of November 28, 2008
causally related to his federal employment.
FACTUAL HISTORY
Appellant, a 40-year-old temporary letter carrier, filed a claim for benefits on December 1,
2008, alleging that he injured his lower back on November 26, 2008 while carrying heavy mail.

1

5 U.S.C. § 8101 et seq.

The employing establishment controverted the claim, contending that appellant initially reported
that he injured his back on November 24, 2008.
In a statement received by OWCP on January 2, 2009, appellant asserted that he had
experienced a prior incident on November 24, 2008 when he hurt his back while lifting mail.
His back pain from this initial incident receded until November 26, 2008, when he picked up a
parcel and hurt his back again. After this second incident, appellant’s back pain was sufficiently
severe that he notified his supervisor.
By decision dated January 8, 2009, OWCP denied the claim, finding that appellant failed
to establish fact of injury.
In a report dated December 17, 2008, received by OWCP on January 9, 2009,
Dr. Stephen O. Dell, a specialist in neurosurgery, stated that he had treated appellant for an
industrial injury which occurred at 10:00 a.m. on November 26, 2008. Appellant related that he
initially developed low back pain after carrying heavy mail on November 24, 2008 but did not
report a work injury to his supervisor. He continued to experience some pain to a lesser degree
the following day. On November 26, 2008 appellant experienced severe low back pain when he
reached into his vehicle to lift a package and reported this incident to his supervisor.
Dr. Dell stated that appellant had been out of work on temporary total disability since his
date of injury. He advised that appellant had low back pain which impaired his work and social
life; the pain was sharp when his spine moved. Based on his review of radiographic studies
taken on December 1, 2008, appellant showed diminished lumbar lordosis, probably secondary
to muscle spasm and mild anterior osteophytes, particularly at L1-2. He noted that neural
narrowing was not evident but might be present with further imaging such as a magnetic
resonance imaging (MRI) scan. Dr. Dell concluded that appellant suffered a lumbar and
lumbosacral industrial injury, primarily musculoskeletal and ligamentous, as the proximal result
of his repeated lifting episodes, the most recent being his November 26, 2008 work injury. He
diagnosed lumbar and lumbosacral strain and sprain, disc without myelopathy, spondylosis and
low back syndrome. Dr. Dell recommended a lumbar MRI scan to better evaluate any
functional, structural, neuromuscular or musculoskeletal injury.
By letter dated January 13, 2009, appellant’s attorney requested an oral hearing.
In a February 23, 2009 report, Dr. Dell stated that he had received the results of a
November 20, 2008 MRI scan from appellant’s referring physician which noted that appellant
had straightening of the normal cervical lordosis; a large disc displacing the left S1 root
superimposed on a bulging disc; and bulging discs at L3-4 and L4-5.
By decision dated March 30, 2009, OWCP’s hearing representative found that appellant
described an injury to his back which occurred on November 26, 2008 during mail delivery and
also experienced a prior incident on November 24, 2008 when he hurt his back while delivering
mail. She found that Dr. Dell’s December 17, 2008 report contained an accurate history of the
November 26, 2008 injury with a diagnosis of injury; but he also stated that appellant had
experienced other lifting episodes, including the November 24, 2008 incident. The hearing
representative found that further clarification was required from Dr. Dell regarding the causal

2

relationship between the diagnosed conditions and the incidents of November 24 and
November 26, 2008.
In a report dated May 1, 2009, Dr. Dell stated that appellant’s repeated lifting episodes
produced work-related low back pain from November 24 through 26, 2008. He noted that
appellant had specifically denied any other industrial or nonindustrial accidents or injuries and
reiterated the diagnoses of lumbosacral strain/sprain (847.2); lumbosacral disc without
myelopathy (722.93); lumbosacral spondylosis (756.11); and low back syndrome (724.2).
Dr. Dell advised that history and physical findings helped to establish the diagnoses, as well the
patient’s L5-S1 paracentral disc rupture and the slightly smaller L4-L5 disc bulge, seen on his
November 28, 2008 lumbar spine MRI scan. Appellant’s condition was related to his injury by
direct cause, not aggravation of any preexisting conditions. The periods of his total disability
commenced with his date of injury, November 26, 2008, and extended to the present time.
Dr. Dell advised that, at the time of his most recent examination, February 4, 2009, appellant
continued to have residual symptoms.
By decision dated June 4, 2009, OWCP accepted the claim for a lumbar sprain. It found,
however, that appellant was not entitled to continuation of pay because his absence from work
was not the result of a traumatic injury which occurred during a single work shift; rather, it
occurred over several work shifts from November 24 through 26, 2008.
On June 26, 2009 appellant filed a Form CA-7 claim for wage-loss compensation
commencing November 26, 2008.
In a report dated August 12, 2009, Dr. Dell stated that his February 23, 2009 report
contained references to MRI scans which actually pertained to another patient that had been sent
appellant’s treating physician. He noted that this mistake had been corrected and resolved.
By decision dated February 5, 2010, OWCP denied appellant’s claim for total disability
compensation on or after November 26, 2008. It found that the medical evidence of record failed
to establish that he was totally disabled for work due to the accepted lumbar strain.
By letter dated February 12, 2010, appellant requested an oral hearing, which was held on
May 7, 2010.
In an April 8, 2010 report, Dr. Dell reiterated that appellant developed low back pain on
November 24, 2008 when he reached into the vehicle to lift a package and developed severe low
back pain as a result. He advised that appellant’s symptoms had continued essentially
unchanged during 16 months of treatment. Dr. Dell reiterated the diagnoses of lumbar
strain/sprain; lumbar and lumbosacral disc without myelopathy; lumbar and lumbosacral
spondylosis and low back syndrome. He also reiterated his opinion that appellant’s symptoms
were the proximal result of his repeated lifting episodes, the most recent being the November 26,
2008 lifting incident. Dr. Dell stated that, at the time of appellant’s initial evaluation, a
radiographic study was available which demonstrated diminished lumbar lordosis, probably
secondary to muscle spasm, and some degree of lumbar osteophytes and back spasm.

3

Dr. Dell further stated:
“Laboratory investigations on this individual showed a large disc protrusion at
L5-S1 and a smaller protrusion at L4-L5 (magnetic resonance study of
November 20, 2008). That study was dated November 20, 2008, but was not
available to me at the time of my initial assessment of appellant (see:
supplemental report of February 23, 2009).”
Dr. Dell indicated that appellant underwent a second MRI scan on June 16, 2009 showing
evolutionary changes; these included a disc protrusion at L5-S1, which was partially resolved,
some other changes at L4-5 and a new protrusion at L1-2 associated with disc space collapse.
He stated:
“These are the essential studies that have been performed on this individual. They
are all consistent with his mechanism of injury and its subsequent evolution. The
strain or sprain injury at work was, I believe, the precipitating cause of his initial
and more significant disc rupture that has persisted with exacerbation in part and
resolution in part, and is the clinical basis for his continued complaints. There is
no evidence of [appellant’s] being disabled from work for any other reason than
that given herein.”
Dr. Dell concluded that appellant’s strain injury, and its anatomical sequelae, were the
basis for his inability to work.
By decision dated July 22, 2010, OWCP’s hearing representative affirmed the
February 5, 2010 decision. He noted that, while OWCP had accepted the claim for lumbar
strain, Dr. Dell did not adequately explain how appellant’s disability was due to the accepted
condition. The hearing representative stated that Dr. Dell had opined that the sprain injury at
work was the precipitating cause of a more significant disc rupture which had persisted with
exacerbation. He noted that Dr. Dell acknowledged in his May 1, 2009 report that he mistakenly
reviewed a November 2008 lumbar spine MRI scan received from the claimant’s referring
physician in the February 23, 2009 report. The hearing representative therefore found that the
May 1, 2009 report was of diminished probative value. Dr. Dell’s April 8, 2010 report reiterated
that appellant’s ongoing disability was due to the November 26, 2008 work injury but offered no
explanation as to how the disc rupture at L1-2 was causally related to the November 24 and 26,
2008 low back injuries.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing that the
essential elements of his or her claim by the weight of the evidence.3 Under FECA, the term
disability is defined as an inability, due to an employment injury, to earn the wages the employee
was receiving at the time of injury, i.e., an impairment resulting in loss of wage-earning
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

capacity.4 For each period of disability claimed, the employee has the burden of establishing that
he or she was disabled for work as a result of the accepted employment injury.5 Whether a
particular injury causes an employee to become disabled for work and the duration of that
disability are medical issues that must be proved by a preponderance of probative and reliable
medical opinion evidence.6 The fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.7 The
Board will not require OWCP to pay compensation for disability in the absence of medical
evidence directly addressing the specific dates of disability for which compensation is claimed.
To do so would essentially allow an employee to self-certify his disability and entitlement to
compensation.8
ANALYSIS
In the instant case, the only medical evidence bearing on the issue of whether appellant is
entitled to wage loss for periods of disability consists of reports from Dr. Dell. OWCP accepted
appellant’s claim for a lumbar sprain condition due to the incidents at work on November 24 and
26, 2008. Dr. Dell stated that appellant had been out of work on temporary total disability since
his injury; but, it is not clear whether appellant took himself out of work that day or if he did so
at the recommendation of a physician.
Based on his review of December 1, 2008 radiographic studies Dr. Dell opined that
appellant had diminished lumbar lordosis secondary to muscle spasm and mild anterior
osteophytes, particularly at L1-2. Dr. Dell concluded that appellant had sustained a lumbar and
lumbosacral industrial injury, primarily musculoskeletal and ligamentous, as the proximal result
of his repeated lifting episodes, the most recent being the November 26, 2008 work injury. He
diagnosed lumbar and lumbosacral strain and sprain, disc without myelopathy, spondylosis, and
low back syndrome. In a May 1, 2009 report, Dr. Dell stated that appellant’s repeated lifting
episodes produced work-related low back pain from November 24 through 26, 2008, as noted in
his December 17, 2008 report.
On June 4, 2009 OWCP accepted a claim for lumbar strain but denied compensation for
continuation of pay.9 Appellant subsequently filed a Form CA-7 claim for wage-loss
compensation as of November 26, 2008. Dr. Dell submitted reports supporting ongoing
residuals and disability due to the work injury, but provided insufficient explanation as to how
this was due to the accepted lumbar strain condition. On February 23, 2009 he noted that he
reviewed a November 20, 2008 MRI scan that listed various diagnosis, including a large disc at
4

See Prince E. Wallace, 52 ECAB 357 (2001).

5

Dennis J. Balogh, 52 ECAB 232 (2001).

6

Gary L. Watling, 52 ECAB 278 (2001).

7

Manual Garcia, 37 ECAB 767 (1986).

8

Amelia S. Jefferson, 57 ECAB 183 (2005); Fereidoon Kharabi, 52 ECAB 291 (2001).

9

OWCP adjudicated this claim as one for an occupational condition based on the evidence that the lumbar strain
had occurred through repeated lifting episodes occurring over a course of days.

5

S1 with bulging discs in the lumbar spine. On August 12, 2009 Dr. Dell noted that this study
pertained to another individual and not to appellant. He noted that the mistake had been
corrected and resolved, but his statement is not adequately explained as it pertains to the
diagnoses Dr. Dell has made in this case. Dr. Dell’s most recent April 8, 2010 report also made
reference to the diagnostic studies of November 20, 2008 without further explanation.10 His
reports do not provide a probative, rationalized medical opinion adequate to establish that
appellant was disabled for work due to the accepted lumbar strain condition commencing
November 28, 2008.11 Dr. Dell did not directly clarify the issue pertaining to the accuracy of
studies obtained on November 20, 2008.
As noted above, to establish entitlement to compensation, an employee must establish
through competent medical evidence that disability from work resulted from the employment
injury.12 The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so would essentially allow an employee to self-certify their disability and
entitlement to compensation.13 Appellant has the burden to demonstrate his disability for work
based on rationalized medical opinion evidence. The issue of whether a claimant’s disability is
related to an accepted condition is a medical question which must be established by a physician
who, on the basis of a complete and accurate factual and medical history, concludes that the
disability is causally related to employment factors and supports that conclusion with sound
medical reasoning.14 There is no such evidence in this case. Dr. Dell did not offer a sufficiently
rationalized opinion or supporting medical rationale to establish a condition other than the
accepted lumbar strain. Given the fact that the November 20, 2008 MRI scan Dr. Dell initially
reviewed was for another individual, he did not adequately clarify the medical record as it
pertains to the diagnostic studies of appellant. The reports from Dr. Dell fail to establish that
appellant was disabled for work due to the accepted lumbar strain condition.
OWCP properly denied appellant’s claim for wage-loss compensation.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he was
disabled as of November 28, 2008 causally related to his accepted injury.

10

The Board notes that studies obtained November 20, 2008 were prior to the accepted incidents of November 24,
and 26, 2008.
11

William C. Thomas, 45 ECAB 591 (1994).

12

Donald E. Ewals, 45 ECAB 111 (1993).

13

Paul E. Thams, 56 ECAB 503 (2005).

14

Howard A. Williams, 45 ECAB 853 (1994).

6

ORDER
IT IS HEREBY ORDERED THAT the July 22, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 16, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

